DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
From the Office Action filed on 09 November 2021, claims 1, 5-6, and 20-22 have been amended in which meets the written description requirement where no new matter has been added. The amendment to claim 20 withdraws the objection. Claims 1-11 and 20-22 remain pending in the application.
New in this Office Action are 103 rejections.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1, 3-4, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Young et al (KR 1020110118353 A) in view of Yoshimura et al (US 5,279,906). Hereinafter referred to as Young and Yoshimura, respectively.
Regarding claim 1, Young discloses an anode (“the electrode for the molten carbonate fuel cell is an anode” p. 1, means of solving the problem, 2nd paragraph), comprising:
a first layer comprising a first active material (110 Fig. 1, “electrode active layer 110 formed of an electrode material containing a metal powder” p. 1, means of solving the problem, st paragraph), the first active material being a mixture of a NiAl alloy and a NiCr alloy (“the electrode material and the coating material include metal powder, and as the metal powder … At least one selected from the group consisting of may be used … nickel or nickel alloy is useful as the metal powder… Here, the nickel alloy may be selected from the group consisting of a nickel-aluminum alloy, a nickel-chromium alloy, …” p. 4, 2nd to 3rd paragraph where selecting at least one of the group consisting of a nickel-aluminum alloy, a nickel-chromium alloy makes a mixture of NiAl and NiCr), and
a second layer comprising a second active material and a ceramic material (120 Fig. 1, “coating layer 120… including metal powder and a ceramic powder” p. 1, means of solving the problem, 1st paragraph), the second active material being a NiCr alloy in an amount of about 100 wt. % (“content ratio of the metal powder and the ceramic powder in the coating material may be in the range of 1:99 to 99:1 by weight” middle of p. 4, where a content ratio of 99 for the NiCr alloy in the second layer is about 100 wt.%).
Young does not disclose that the first active material is with the NiCr alloy in an amount in a range of 10 wt% to 50 wt%.
However, Yoshimura discloses an electrode (ABSTRACT) comprising a first layer (7 Fig. 3, “interconnections” Col 3 L 35) that is comprised of a first active material being a mixture of a NiAl alloy (“oxide ceramics… alumina, silica, or mixtures” Col 2 L 11-12) and a NiCr alloy (“nickel-chromium alloy” Col 2 L 5), and a second layer (5 Fig. 3, “fuel electrode film” Col 3 L 30) comprising a second active material and a ceramic material (“NiO-YSZ” Col 3 L 29). Yoshimura teaches that the first active material is with the NiCr alloy in an amount in a range of 10 wt% to 50 wt% (“The interconnection material of the present invention is made of a mixture prepared by adding 50 to 85 wt. % of a ceramic, based on the total weight of the mixture, to the prima facie case of obviousness), and that this allows the adding of the NiAl by 50 to 85 wt. % (Col 2 L 20) in which shows an electrical conductivity of at least 1000 Scm-1 at high operating temperatures and a lowered thermal expansion coefficient of the electrode (Col 2 L 29-34, Fig. 1 demonstrates the criticality of this range, and Fig. 2 maps the optimized electrical conductivity for the electrode).
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the first layer of the anode of Young in view of Yoshimura where the first active material is with the NiCr alloy in an amount in a range of 10 wt% to 50 wt% in order to achieve an anode that alloys the NiAl to be within the range of 50 to 85 wt. % of the first layer that shows improved electrical conductivity at high operating temperatures and lowered thermal expansion coefficients.
Regarding claim 3, modified Young discloses all of the limitations for the anode as set forth in claim 1 above, and wherein the first layer and the second layer have a thickness in a range of 50 µm to 125 µm (for second layer: Young “thickness of the coating layer is 10 to 100 µm” top of p. 5, and for first layer: Young “thickness of the electroactive layer is 100 µm to 1 mm” p. 5, 2nd paragraph).
Regarding claim 4
Regarding claim 7, modified Young discloses all of the limitations for the anode as set forth in claim 1 above, and wherein the ceramic material comprises of LiAlO2, ZrO2, CeO2, Li2ZrO3, Y2O3, Al2O3, yttria-stabilized zirconia, or a mixture thereof (Young “at least one selected from the group consisting of lithium aluminate, lithium zirconate, lithium silicate, lithium aluminosilicate, aluminum oxide, cerium oxide, and zirconium oxide may be used as the ceramic powder” middle of p. 4).
Regarding claim 8, modified Young discloses all of the limitations for the anode as set forth in claim 7 above, and wherein the ceramic material comprises LiAlO2 (Young “lithium aluminate” bottom of p. 6).
Regarding claim 9, modified Young discloses all of the limitations for the anode as set forth in claim 1 above, and wherein the ceramic material has an average particle size in a range of 0.001 µm to 0.5 µm (Young “the particle size of the ceramic powder included in the coating material is an average particle diameter of 0.5 to 5 µm” top of p. 2).
Regarding claim 10, modified Young discloses all of the limitations for the anode as set forth in claim 1 above, and wherein the ceramic material is present in an amount in a range of 10 wt.% to 60 wt.% in the second layer (Young “The content ratio of the metal powder and the ceramic powder in the coating material may be in the range of 1:99 to 99:1 by weight, and more preferably in the range of 1:9 to 9:1.” middle of p. 4).

Claims 2, 11, 21, and 22 rejected under 35 U.S.C. 103 as being unpatentable over Young (KR 1020110118353 A) in view of Yoshimura (US 5,279,906) as applied to claim 1 above, and further in view of Abdelsalam et al (US 2015/0280221 A1). Hereinafter referred to as Abdelsalam.
Regarding claims 2, 11, and 21, modified Young discloses all of the limitations for the anode as set forth in claim 1 above, and wherein the second layer further comprises a binder (Young “coating slurry may further include a binder” middle of p. 2). Young does not disclose wherein the first layer further comprises a binder, and wherein the anode further comprises a porous anode support.
However, Abdelsalam discloses an anode ([0073]) comprising a first layer (203a Fig. 2a, “first composite anode layer” [0103]) comprising a first active material (“one or more electroactive materials” [0104]) and a second layer (203b Fig. 2a, “second composite anode layer” [0103]) comprising a second active material and a ceramic material (“one or more electroactive materials, or may contain one or more further components, for example particles of one or more non-active conductive material” [0104]). Abdelsalam teaches wherein the first layer further comprises a binder (“Each of composite anode layers 203a and 203b may consist essentially of a binder” [0104]) to provide cohesion for particles of the anode and serves to prevent migration of particles out of the first and second layers of the anode and reduce delamination ([0113]), and the anode further comprises a porous anode support (“As an alternative to the distinct layer of FIG. 2,… The anode current collector may contain conductive elongate fingers or a conductive mesh extending laterally along at least part of the length of the first composite anode layer” [0160]) that extends into the first layer of the anode for increased contact between the current collector and the components of the first layer ([0160]).
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the first layer such that the first layer further comprises a binder, and to add a porous anode support to the anode of modified Young in view of Abdelsalam, in order to achieve a cohesion for the particles of the two layer anode, prevent migration of particles out of the two 
Regarding claim 22, modified Young discloses all of the limitations for the anode as set forth in claim 21 above, and wherein the binder of the first layer is present in an amount in a range of about 3 wt.% to about 18 wt.% (Abdelsalam “A binder may be provided in an amount of at least 0.5 weight % and no greater than 20 weight % of a composite anode layer” [0214] where this disclosed range encompasses the somewhat narrower claimed range of claim 22, which is “sufficient to establish a prima facie case of obviousness” MPEP 2144.05 (I) third paragraph)

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Young (KR 1020110118353 A) in view of Yoshimura (US 5,279,906) as applied to claim 1 above, and further in view of Okuno et al (WO 2017/026291 A1, using US 2020/0099063 A1 as its English equivalent). Hereinafter referred to as Okuno.
Regarding claims 5 and 6, modified Young discloses all of the limitations for the anode as set forth in claim 1 above, but does not disclose wherein the NiCr alloy in the first active material is in an amount in a range of 10 wt.% to 40 wt.%, and wherein the NiCr alloy in the first active material is in an amount in a range of 20 wt.% to 40 wt.%.
However, Okuno discloses an anode (“oxygen-electrode side of a PEFC” [0123]) comprising a first layer comprising a first active material (“porous metal body” [0118]), the first active material comprising a nickel alloy that include a nickel aluminum alloy and a nickel chromium ([0120]). Okuno teaches wherein the NiCr (nickel chromium) alloy is in an amount in a range of 10 wt.% to 40 wt.%, and wherein the NiCr alloy in the first active material is in an prima facie case of obviousness” MPEP 2144.05 (I) third paragraph), and that setting the content of NiCr in a mixture with any other nickel alloy such as NiAl to 20 wt.% or more enhances the corrosion resistance of the first layer and to 50 wt.% or less limits a reduction in the conductivity ([0125]).
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the first layer of the anode of modified Young in view of Okuno wherein the NiCr alloy in the first active material is in an amount in a range of 10 wt.% to 40 wt.%, and wherein the NiCr alloy in the first active material is in an amount in a range of 20 wt.% to 40 wt.%, in order to achieve an optimized first layer with enhanced corrosion resistance and prevention of reduction in conductivity.

Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/CHARLENE BERMUDEZ/Examiner, Art Unit 1721                                                                                                                                                                                                        
/DUSTIN Q DAM/Primary Examiner, Art Unit 1721